Citation Nr: 0718562	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  04-03 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable rating for periodontal disease 
(with bone loss) residuals of left parotidectomy.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1969 to February 1989.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision of the Waco, Texas Regional Office (RO) that 
granted service connection for periodontal disease with bone 
loss residuals of left parotidectomy and assigned a 0 percent 
rating.  


FINDING OF FACT

The veteran's periodontal disease with bone loss is service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment; it is not considered 
disabling for VA compensation purposes.


CONCLUSION OF LAW

A compensable rating for periodontal disease with bone loss 
residuals of left parotidectomy is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.381 & Note following 38 C.F.R. § 4.150, Code 9913 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the VCAA does 
not apply in this case.  The only issue before the Board is 
whether a compensable rating is warranted for periodontal 
disease residuals of left parotidectomy (with bone loss).  
Because the pertinent facts are not in dispute, and whether 
such a compensable rating can be granted is wholly governed 
by regulations (see 38 C.F.R. §§ 3.381 and 4.150, Code 9913), 
the Board's review is limited to interpretation of the 
pertinent regulations.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that when interpretation of 
governing law is dispositive of an issue on appeal, neither 
the duty to assist nor the duty to notify provisions of the 
VCAA are implicated.  The Court has recognized that enactment 
of the VCAA does not affect matters on appeal from the Board 
when the question is limited to statutory interpretation.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  The veteran has been 
notified of controlling law and regulations, and of the basis 
for assignment of the noncompensable rating (See the June 
2003 rating decision, the September 2003 statement of the 
case (SOC) and the November 2006 supplemental SOC).  He has 
had ample opportunity to respond.

II.  Facts and Analysis

Service medical records reveal that the veteran had a left 
parotid lobectomy in July 1986.  The surgery removed a 
palpable tumor mass with grossly clear margins and the 
veteran did well postoperatively.  

On May 2002 VA medical examination, the diagnoses were status 
post parotidectomy with xerostomia and periodontal bone loss.  
The veteran reported that after receiving parotidectomy 
surgery in service, he had had moderate xerostomia with Fry's 
syndrome as a complication.  

A May 2002 rating decision granted service connection for 
xerostomia as a residual of left parotidectomy and assigned a 
10 percent rating.  

The June 2003 rating decision on appeal granted service 
connection for periodontal bone loss as a residual of left 
parotidectomy, and assigned a noncompensable rating.  

An October 2003 letter from a private treating dentist stated 
that it was recommended that the veteran have all his 
remaining teeth extracted and full upper and lower dentures 
placed.  The veteran had advanced periodontal disease type IV 
with bone loss so severe that none of his teeth could be 
maintained.  
Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease are not 
disabling, and may be considered service connected solely for 
the purpose of establishing eligibility for VA outpatient 
dental treatment; not for the purpose of receiving VA 
compensation.  38 C.F.R. § 3.381(a).  Bone loss due to the 
loss of the alveolar process as a result of periodontal 
disease may not be rated as loss of teeth because it is not 
considered disabling.  See 38 C.F.R. § 4.150, Note following 
Code 9913.

At the outset, it is noteworthy that the veteran has 
established service connection for other residuals of his 
left parotidectomy, namely xerostomia.  Xerostomia is 
assigned a separate rating, which was not a subject of the 
rating decision on appeal.  The matter of the rating for 
xerostomia is not before the Board.

The sole issue before the Board is whether a compensable 
rating is warranted for bone loss due to periodontal disease 
as a residual of left parotidectomy.  On that point governing 
regulations (38 C.F.R. §§ 3.381, 3.450, Note following Code 
9913, outlined above) are clear and dispositive.  They 
provide that periodontal disease with bone loss may be 
service-connected for treatment purposes only, and is not 
considered a disabling (and compensably ratable) condition 
for VA compensation purposes.  Accordingly, the veteran's 
claim lacks legal merit, and the claim must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) 


ORDER

A compensable rating for periodontal disease with bone loss 
residuals of left parotidectomy is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


